In related proceedings pursuant to Social Services Law § 384-b and Family Court Act article 6 to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Freeman, J.), dated December 23, 2003, which, after a fact-finding hearing, found that she permanently neglected the children, terminated her parental rights, and transferred custody and guardianship of the children to the petitioner for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Christina B., 8 AD3d 373 [2004]). Schmidt, J.P., Santucci, Spolzino and Lifson, JJ., concur.